Exhibit 10.22
SUMMARY OF DIRECTOR COMPENSATION
          Directors who are not employees of Black Box Corporation (the
“Company”) receive directors’ fees of $35,000 per annum, paid quarterly, and an
additional fee of $2,000 for each meeting of the Board of Directors attended in
person and $1,000 for each meeting of the Board of Directors attended via
telephone. The Chairman of the Board also receives an annual fee of $75,000,
paid quarterly. Non-employee directors also are eligible to receive awards under
the 2008 Long-Term Incentive Plan (the “2008 Plan”). On May 17, 2011, each
non-employee director received an immediately-vested restricted stock unit award
with a value of $100,000 on such date. Based on the closing price of the
Company’s common stock, par value $.001 per share (the “Common Stock”), on the
date of grant (and rounding to the nearest ten shares), this grant resulted in a
restricted stock unit award to each non-employee director for 3,090 shares of
Common Stock which vested immediately upon grant.
          Members of the Audit Committee of the Board of Directors receive a fee
of $1,500 for each meeting of the Audit Committee attended in person or by
telephone, and members of each of the Compensation Committee, Nominating
Committee and Governance Committee receive a fee of $1,000 for each meeting of
the respective committee attended in person or by telephone. The Chairman of
each of the Audit Committee and Compensation Committee receives an annual fee of
$15,000, paid quarterly, and the Chairman of each of the Nominating Committee
and Governance Committee receives an annual fee of $7,500, paid quarterly.
          Any director who is an employee of the Company does not receive
additional compensation for service as a director of the Company.
          In addition, the Company maintains directors’ and officers’ liability
insurance. Directors also are reimbursed customary expenses for attending
meetings of the board of directors, board committees and stockholders.

